Citation Nr: 1242234	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from February 1992 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 determinations by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran served on active duty from February 5, 1992 to May 18, 1992; upon his discharge, he had 3 months and 14 days of active service. 

2. The Veteran did not serve at least three years of continuous active duty.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under the MGIB are not met. 38 U.S.C.A. § 3011 (West 2002 & Supp. 2011); 38 C.F.R. §21.7042 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The Board notes, however, that there are instances in which the VCAA has been found to be inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter r 51.  See Barger v. Principi, 16 Vet. App. 132, 138   (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code (i.e., the laws changed by VCAA)). 

In the present case, the Veteran is seeking benefits under Chapter 30.  Additionally, as will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002). 

Educational Assistance Benefits under the Montgomery GI Bill 

The Veteran seeks payment of VA educational assistance benefits under the Active Duty Educational Assistance Program of the Montgomery GI Bill, Chapter 30, Title 38, United States Code. The Veteran has been deemed ineligible for VA educational assistance benefits under the GI Bill based upon the fact that he has not served the minimum required period of active service to qualify for benefits.  The Veteran contends that he enlisted in the Air Force Reserves in 1992 and served honorably until 2003 when he "was unable to continue to serve my country based on failed exams within my former unit".  He claims that the 35th Aerial Port Squadron, based in McGuire Air Force Base in New Jersey, was unwilling to give him the proper training to be prepared for advancement in rank and to continue his career.

The legal criteria governing eligibility for Chapter 30 educational assistance benefits are specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. §21.7042.  In particular, under 38 U.S.C.A. § 3011(a) (1) (A) and 38 C.F.R. §21.7042(a) (1), eligibility may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's obligated period of active duty is less than three years.  38 U.S.C.A. § 3011(a) (1) (A) (1); 38 C.F.R. § 21.7042(a) (2). 

The veteran need not have served the requisite amount of time pursuant to 38 C.F.R. § 21.7042(a)(2)  if an individual was discharged or released from active duty for any one of the following reasons: (i) for a service-connected disability, or (ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected, or (iii) under 10 U.S.C. 1173  (hardship discharge), or (iv) for convenience of the government (A) after completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (B) after completing 30 continuous months of active duty of an obligated period of active duty that is at least three years, or (v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or (vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  38 C.F.R. § 21.7042(a) (5). 

The Veteran, who entered onto active duty on February 5, 1992, was discharged on May 18, 1992, after 3 months and 14 days of active service.  The Veteran's discharge from his Initial Active Duty for Training for duty in the Selected Reserves was under honorable conditions (general discharge). 

In light of the above, although the Veteran contends that he was not trained properly and could not continue with his military career, the fact remains that he served for less than three years of active duty.  Thus, the Veteran did not complete his obligated period of service, and therefore, he is not eligible for Chapter 30 benefits unless he meets the criteria for one of the exceptions.  In this regard, the record does not show, nor does the Veteran contend, that he was discharged or released from active duty for a service-connected disability; for a medical condition which pre-existed service on active duty and which VA determined is not service- connected; under 10 U.S.C.A. § 1173  \(hardship discharge); for the convenience of the Government with specified service requirements being met; involuntarily for the convenience of the Government as a result of a reduction in force; or for a physical or mental condition that was not characterized as a disability and did not result from the Veteran's own willful misconduct but did interfere with the Veteran's performance of duty.  See 38 C.F.R. § 21.7042(a) (5). 

Payments of monetary benefits from the Federal Treasury must be authorized by statute, regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management  v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances. 

The Veteran was on active duty for less than three years, and does not meet any of the exceptions applicable where active duty has been truncated; accordingly, he is not eligible for Chapter 30 educational assistance.  See 38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7042(a).  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis, 6 Vet.App.at 426.  Thus, the Board is unable to provide a legal remedy.


ORDER

Eligibility for educational assistance under the provisions of Chapter 30, Title 38, United States Code, is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


